Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Response to Amendment
	The amendment filed 12/21/2021 provides claims 1 and 4 as amended.  Claims 1-5 and 10-13 are pending, with claims 6-9 being withdrawn.
The replacement Drawings are sufficient in overcoming the previously indicated objections.
	The amendment to claim 4 obviates the previously indicated rejection of the same under 35 USC 112 (b).
	The amendment to claim 1 is sufficient in overcoming the previously indicated prior art rejections under 35 USC 103.
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,219,331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The previously indicated Double Patenting rejections are withdrawn.
Drawings
The drawings were received on 12/21/2021.  These drawings are accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-9 directed to an invention non-elected without traverse. [See Restriction Requirement filed 12/28/2020 and Response to Restriction Requirement filed 01/28/2021].  Accordingly, claims 6-9 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose an electric power supply apparatus comprising, inter alia, a converter device including “a plurality of modules electrically connected in parallel with each other and each of said modules is electrically connected to all of said three phases of the power network, wherein each of said modules comprises three sub-modules, each of the three sub-modules coupled to a respective phase of the three phases, wherein each of said three sub-modules comprises (i) a straightening circuit configured to rectify and regulate the network current to generate a straightened current, (ii) an intermediate circuit configured to store direct current (DC) energy from the straightened current, and (iii) an inverter circuit configured to invert the straightened current from the intermediate circuit by regulating a frequency and an amplitude of a fundamental harmonic of another alternating current .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761